DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
Objections to Drawings
	The replacement sheets filed 13 October 2021 have overcome the claim objections.  The claim objections are withdrawn.

	Claim Rejections under 35 USC § 103—Dang in view of Schwartz
By amendment, this rejection has been overcome.  However, Taniguchi (submitted with the advisory action of 21 October 2021) teaches an opposite polarity of the octupole and dodecapole fields, thus making the claim obvious as discussed herein below.

	Response to remarks concerning the Examiner-Initiated Interview Summary
	The remarks take the position that paragraphs [0060]-[0062] of the instant pre-grant publication do not teach the claimed ratios of strength in the prescribed ranges.
	This has not been found persuasive because the table on page 4 of Taniguichi (submitted with the advisory action of 21 October 2021) clearly shows the claimed ratios.  
	The remarks take the position that the shape and arrangement of the four rod electrodes are (intentionally) determined so that the requirement associated with the value of parameters is satisfied.
	Such parameters are disclosed and intentional in Taniguichi as seen in in the table on page 4.
	Moreover, paragraph [0059] of the published application teaches the findings are from the Japanese patent application 2016-080038 which is the foreign filing of US pgPub 2017/0301532 (herein ‘532 application).  Paragraph [0004] of the ‘532 application recites:
	“Other than the three-dimensional quadrupole-type ion trap, a linear-type ion trap comprising four rod-shape electrodes arranged in parallel with one another and a pair of electrodes arranged on the outer side of both ends is also known. In this specification, for the sake of convenience, an example of a “three-dimensional quadrupole-type ion trap” will be made, and this will simply be referred to as “the ion trap,” however, as will be mentioned later, the present invention is also applicable to linear-type ion traps.”
	Paragraph [0024] of the ‘532 application recites:
	“The ion trap according to the present invention is a three-dimensional quadrupole-type ion trap or a linear-type ion trap. In the case of the three-dimensional 
	That is, the application that paragraphs [0059]-[0062] of the present invention teaches that the principle disclosed in the ‘532 application is applicable to either type of ion trap.  Indeed that the term “ion trap” according to the ‘532 application is either a 3D quadrupole type ion trap or a linear type ion trap.  
	Paragraph [0021] of the ‘532 application teaches designing an ion trap having the claimed ratios of strength.  Since “ion trap” is intended to mean either a 3D quadrupole or linear ion trap, it is clear that in either case the ratios for the electrode structures are intentional.
	The remarks take the position on pages 3-4 of the remarks that:
Furthermore, paragraph [0062] of the pre-grant publication further describes “‘[h]owever, it is expected that optimum parameters will be considerably different due to the difference in their electrode structures,” just after the passage quoted in the Advisory Action. Needless to say, the shape of the electric fields generated by “a three-dimensional quadrupole ion trap” is basically three dimensional with line symmetry around an axis whereas that generated by “a linear ion trap” is planar. As such, at the time the invention was made, there was no reason to consider that “a three-dimensional quadrupole ion trap” and “a linear ion trap” share the same values of the parameters. Rather, it is more natural to consider that the values of the parameters must be different between “a three-dimensional quadrupole ion trap” and “a linear ion trap
	Thus, even if Taniguchi accidentally describes “an absolute value of each of the ratios is equal to or greater than 0.005, and an absolute value of a ratio of the strength of the octapole electric field to the strength of the dodecapole electric field is within a range from 0.5 to 
	While paragraph [0062] does teach the optimal parameters will be different due to differences in the electrode structure, the paragraph does not indicate how they would be different or which parameters would be different.  The ‘532 application (upon which paragraph [0062] is referring) teaches in paragraph [0021]
“a method of designing an ion trap according to the present invention devised in order to solve the problems described above is a method of designing an ion trap for capturing ions in a space by forming a quadrupole electric field and a multipole electric field of order higher than that [of the quadrupole electric field] in a space surrounded by three or more electrodes by the voltage applied to each of these electrodes and for carrying out ion isolation in which, among the ions captured, ions having a specific mass-to-charge ratio or contained in a specific range of mass-to-charge ratio are retained, and ions other than that are discharged, characterized in that the shape and the arrangement of equal to or greater than three electrodes described above are determined so that the polarities of the ratio of strength of an octupole electric field with respect to the strength of a quadrupole electric field and the ratio of strength of a dodecapole electric field with respect to the strength of the quadrupole electric field are different from each other, their absolute values are equal to or greater than 0.02, respectively, and the absolute value of the ratio of the strength of the octupole electric field with respect to the strength of the dodecapole electric field is in the range of 0.6-1.4.”
	In short paragraph [0021] teaches the claimed intentional parameters of the three or more electrodes of the ion trap.  Since the ion trap of the ‘532 application is intended for linear quadrupole ion traps as well as 3D ion traps, it is clear that the disclosed parameters are intended to be the same.  Moreover, the table seen on page 4 of the Taniguchi publication is identical to the table seen in figure 10 of the ‘532 
	Therefore the remarks have been found unpersuasive and the rejection stands as discussed herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th ASMS Conference on Mass Spectrometry and Allied Topics” June 5-9 2016) (copy of publication submitted 
Regarding claim 4, Schwartz teaches a mass spectrometer (fig. 1) including: an ion source (105) configured to generate ions originating from a sample ([0014]); a quadrupole mass filter (140) configured to selectively allow an ion having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio range to pass through ([0027]); and an ion detector section (190) configured to detect an ion exiting from the quadrupole mass filter ([0029]), wherein: 
the quadrupole mass filter includes four rod electrodes arranged substantially parallel to a linear axis so as to surround the axis (as seen in figure 2); and 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz differs from the claimed invention by not disclosing where a shape and arrangement of the four rod electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of an octapole electric field to a strength of a quadrupole electric field is opposite from a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005, and an absolute value of a ratio of the strength of the octapole electric field to the strength of the dodecapole electric field is within a range from 0.5 to 1.4.

Taniguchi modifies Schwartz by teaching the claimed ratios of strength.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to design the quadrupole to meet the ratios of strength disclosed in Taniguchi because it would improve mass isolation (conclusion section of Taniguchi) and the resolving power and ion separation in both the low-frequency and high frequency sides while maintaining the ion trapping efficiency at a high level (as evidenced by paragraph [0062] of the published application).
Regarding claim 5, Schwartz teaches each of the four rod electrodes is formed by N segments arranged in an axial direction at predetermined intervals of space (where N is an integer equal to or greater than two) (Schwartz, figure 2, 220, 225 and 230, paragraph [0017]); and the voltage generator is configured to apply different direct .



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th ASMS Conference on Mass Spectrometry and Allied Topics” June 5-9 2016) (copy of publication submitted with the advisory action of 21 October 2021) as evidenced by Taniguchi (US pgPub 2017/0301532) and the instant publication and further in view of Jiang et al. (US pgPub 2015/0170898) and further in view of Schwartz (US pgPub 2010/0059670).
Regarding claim 4, Taniguchi teaches a mass spectrometer including: an ion source configured to generate ions originating from a sample (inherent to an ion trap mass spectrometer); a quadrupole configured to selectively allow an ion having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio range to pass through (top of page 6, paragraph bridging left and right column teaches Ion of m/z 566 was isolated); and an ion detector section configured to detect an ion exiting from the quadrupole (inherent to a quadrupole ion trap mass spectrometer ), wherein: 

Taniguchi teaches a three-dimensional quadrupole, thus fails to disclose applying the principle of designing the claimed quadrupole with linear rods surrounding an axis.  However, Taniguchi ‘532 teaches the identical table of Taniguchi in figure 10.  Taniguchi ‘532 teaches the same principle ([0021]) as taught by Taniguchi may be applied also to linear type ion traps having 3 or more parallel electrodes  that surround an axis ([0004], [0021] and [0024]).  Moreover, the instant application teaches Taniguchi ‘532 ([0059]) may be applied to linear ion traps because the operational principles are the same ([0062]).  Therefore, it is clear that Taniguchi can be applied also to linear ion traps having four electrodes that surround an axis.
Jiang et al. teaches motivation for linear ion traps over three-dimensional ion traps being that the linear ion trap can store more ions by at least one order of magnitude over the three-dimensional ion trap.
Therefore, it would have been obvious to one of ordinary skill in the art to design the electrodes of Taniguchi as a linear ion trap having four parallel electrodes to have the claimed ratios of strength as taught by Taniguchi because it would facilitate the 
The combined device further differs from the claimed invention by not disclosing the quadrupole to operate as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through, and the mass spectrometer further comprises a voltage generator configured to apply to each of the four rod electrodes, a radiofrequency voltage having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter.
However, Schwartz teaches operating a quadrupole as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through ([0007] teaches operating a quadrupole as a mass filter or ion trap and paragraph [0027] teaches selectively transmitting ions of a desired range of m/z values), and the mass spectrometer further comprises a voltage generator configured to apply to each of the four rod electrodes, a radiofrequency voltage having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz modifies Taniguchi as evidenced by Taniguchi in view of Jiang et al. (herein combined device) by suggesting an additional operating mode of the ion trap as a quadrupole mass filter.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to operate the quadrupole of the combined device as a quadrupole mass filter as done in Schwartz because it would allow for the quadrupole to function as both an ion trap and a quadrupole mass filter therefore facilitating multiple modes of operation such as discussed in paragraph [0030] thus expanding the analytical versatility of the quadrupole.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (“Linear ion trap with added octupole field component: the property and method”, Journal of Mass spectrometry, 2015) in view of Schwartz (US pgPub 2010/0059670) and further in view of Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th ASMS Conference on Mass Spectrometry and Allied Topics” June 5-9 2016) (copy of publication submitted with the advisory action of 21 October 2021) as evidenced by Taniguchi (US pgPub 2017/0301532) and the instant publication.
Regarding claim 4, Dang et al. teach a mass spectrometer (abstract note tandem mass spectrometer) including: an ion source configured to generate ions originating from a sample (inherent to a mass spectrometer); a quadrupole (linear ion trap, note: abstract); and an ion detector section configured to detect an ion exiting from the quadrupole (inherent to mass spectrometers), wherein: 
the quadrupole includes four rod electrodes arranged substantially parallel to a linear axis (quadrupole rods seen in parallel to a linear axis in figures 1a-1d, note the linear axis is where x0 and y0 intersect in figure 1a in a direction into the page (i.e. z axis best shown in the length dimension seen in figure 1d)) so as to surround the axis (figures 1a and 1d show rods surrounding the central axis), where a shape and arrangement of the four rod 5electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is different from a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005 (table 1 on page 1402 shows, LIT “sCRIT-5y” has a ratio of A4 to A2 and A6 to A2 (i.e. octupole/quadrupole and dodecapole:quadrupole) different from each other  and above 0.005 (e.g. 1.8% or .018 and 1.2% or .012, respectively)), and an absolute value of a ratio of the strength of the octupole electric field to the strength of the dodecapole 10electric field is within a range from 0.5 to 1.4 (SCRIT-5y teaches a A4 strength of 0.13 and A6 strength of .009, thus 0.013/.009 or ~1.4); and 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage (paragraph bridging pages 1405 to 1406).
While Dang teaches quadrupoles, Dang differs from the claimed invention by not disclosing the quadrupole to operate as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through, and the radiofrequency having a frequency 
However, Schwartz teaches operating a quadrupole as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through ([0007] teaches operating a quadrupole as a mass filter or ion trap and paragraph [0027] teaches selectively transmitting ions of a desired range of m/z values), and the radiofrequency having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz modifies either Dang by suggesting an additional operating mode of the ion trap as a quadrupole mass filter.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to operate the quadrupole of Dang as a quadrupole mass filter as done in Schwartz because it would allow for the quadrupole to function as both an ion trap and a quadrupole mass filter therefore facilitating multiple modes of operation such as discussed in paragraph [0030] thus expanding the analytical versatility of the quadrupole.
The combined device differs from the claimed invention by not disclosing a shape and arrangement of the four rod electrodes are determined so that a polarity of a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite
However, Taniguchi teaches a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite of a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field (see table 1 on page 4).  As evidenced by paragraphs [0059]-[0062] of the instant publication, JP 2016-080038 (which is the foreign priority to US pgPub 2017/0301532) teaches “when an octapole electric field is superposed on the quadrupole electric field, and a dodecapole electric field with the opposite polarity to the octapole electric field is additionally superposed, the peak shift of the resonance curve can be cancelled, and the slope on the low-frequency side can be made to be steeper by the effect of the jumping phenomenon while maintaining the steepness of the slope on the high-frequency side” ([0061]).  Moreover, “Since the operation principle of the linear ion trap is basically the same as that of the three-dimensional quadrupole ion trap, the previously described finding can also be applied to the linear ion trap”.  Thus, the device of Taniguchi is applicable to the four rod electrodes of a linear type ion trap.
Taniguchi modifies the combined device by suggesting applying a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite of a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field.
Since both inventions are directed towards designing quadrupoles with particular ratios of strength, it would have been obvious to one of ordinary skill in the art to apply the ratios of strength having opposite polarities as done in Taniguichi in the combined device because it would result in improved mass isolation (see Conclusions section of Taniguchi, see also paragraph [0062] of the instant published application)
Regarding claim 5, Dang in view of Schwartz teach each of the four rod electrodes is formed by N segments arranged in an axial direction at predetermined intervals of space (where N is an integer equal to or greater than two) (Schwartz, figure 2, 220, 225 and 230, paragraph [0017]); and the voltage generator is configured to apply different direct voltages having stepwise 20potential differences to the N axially arranged segments of the rod electrodes ([0017] voltages applied to 220 and 230 are raised relative to DC potential applied to 225, thus stepwise down from 220 to 225 and step up from 225 to 230).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Taniguchi (herein combined device) and further in view of Weiss et al. (US pgPub 2005/0274887).
 Regarding claim 6, the combined device differs from the claimed invention by not disclosing wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer; and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes.
However, Weiss et al. teach wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer ([0028] four rods are coated with a thin layer of metal over a thin insulating layer.  Paragraph [0017] teaches conductive layers have resistances, thus conductive coating is a resistive layer); and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes (61, 62 and 63 in figure 1 and paragraph [0028]).
Weiss modifies the combined device by suggesting the addition of a resistive coating to electrodes to generate a dc potential profile.
Since both inventions are directed towards quadrupole devices operating as mass filters, it would have been obvious to one of ordinary skill in the art to apply the coating of Weiss to the combined device to generate the DC potential profiles because such a potential profiles can be used for a number of different applications ranging from “mass filters with forward drive, mass filters with high transmission, mass filters for operating at high damping gas pressure” ([0023]), therefore increasing the versatility of the mass filter.

Relevant art:
Soudakov et al. (US pgPub 2004/0021072 and 20040108456 and Douglas et al. 2005/0067564) all teach adjusting arrangement size of quadrupole rods for a combination of octupole/quadrupole and dodecapole/quadrupole ratios.  Relevant to claim 4.
Taniguichi (US pgPub 2002/0074492) teaches multipole electrodes formed of resistors to form DC voltages ([0030] and figure 5a).  Relevant to claim 6.
Thomson (USPN 5,847,386) teaches a resistive layer applied to each quadrupole rod to generate a DC voltage gradient (figures 27-28 and col. 10, lines 63-67 
Kovtoun (US pgPub 2008/0265155) see paragraph [0057]-[0059] for applying resistive layers to quadrupole and generating DC gradient.  Relevant to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881